DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al (U.S. Pub #2011/0210354).
With respect to claim 1, Ichikawa teaches a semiconductor device, comprising: 
a semiconductor die (Fig. 11, unlabeled; see Fig. 1, 10); 
an encapsulant (Fig. 11, resin 320 and unlabeled sealing member, Paragraph 64-65) deposited over the semiconductor die (Fig. 11, resin 320 is disposed at a greater height than the die); and 
a plurality of contacts (Fig. 11, 322 and Paragraph 120) exposed from the encapsulant, wherein each of the plurality of contacts includes a U-shaped side surface that extends for an entire length or width of the encapsulant.  
With respect to claim 2, Ichikawa teaches that the side surface of each of the plurality of contacts (Fig. 11, 322) is exposed from the encapsulant (Fig. 11, 320).  
With respect to claim 3, Ichikawa teaches an indentation formed in each of the plurality of contacts with the encapsulant deposited within the indentation of each of the plurality of contacts (Paragraph 58-59).  
With respect to claim 4, Ichikawa teaches that one of the plurality of contacts includes a notch (Fig. 11, central notch in lead 322).  
With respect to claim 5, Ichikawa teaches that the side surface is U-shaped in plan view (Fig. 11, the isometric view of 322 illustrates that the side surface will have a U-shape in both the side view and plan view).  
With respect to claim 8, Ichikawa teaches a semiconductor device, comprising: 
a semiconductor die (Fig. 11, unlabeled; see Fig. 1, 10); 
an encapsulant (Fig. 11, resin 320 and unlabeled sealing member, Paragraph 64-65) deposited over the semiconductor die (Fig. 11, resin 320 is disposed at a greater height than the die); and 
a contact (Fig. 11, 322 and Paragraph 120) including an exposed side surface that extends for an entire length or width of the encapsulant.  
With respect to claim 9, Ichikawa teaches that the side surface (Fig. 11, 322) is exposed from the encapsulant (Fig. 11, 320).  
With respect to claim 10, Ichikawa teaches an indentation formed in the contact with the encapsulant deposited within the indentation (Paragraph 58-59).  
With respect to claim 12, Ichikawa teaches that the side surface is U-shaped in plan view (Fig. 11, the isometric view of 322 illustrates that the side surface will have a U-shape in both the side view and plan view).  
With respect to claim 15, Ichikawa teaches a semiconductor device, comprising: 
a semiconductor die (Fig. 11, unlabeled; see Fig. 1, 10); 
an encapsulant (Fig. 11, resin 320 and unlabeled sealing member, Paragraph 64-65) deposited over the semiconductor die (Fig. 11, resin 320 is disposed at a greater height than the die); and 
a contact (Fig. 11, 322) that extends for an entire length or width of the encapsulant.  
With respect to claim 16, Ichikawa teaches that a side surface of the contact (Fig. 11, 322) is exposed from the encapsulant (Fig. 11, 320).  
With respect to claim 17, Ichikawa teaches that the side surface is U-shaped in plan view (Fig. 11, the isometric view of 322 illustrates that the side surface will have a U-shape in both the side view and plan view).  
With respect to claim 18, Ichikawa teaches that the side surface of the contact (Fig. 11, 322) extends for the entire length or width of the encapsulant (Fig. 11, 320).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Arshad (U.S. Pub #2010/0133693).
With respect to claim 6, 13, and 19, Ichikawa does not teach a substrate; and a solder fillet extending from a first contact of the plurality of contacts to the substrate.
Arshad teaches a substrate (Fig. 2, 202); and a solder fillet (Fig. 2, 230) extending from a first contact of the plurality of contacts to the substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a substrate and a solder fillet extending from a contact to the substrate as taught by Arshad in order to achieve the predictable result of attaching the semiconductor device to a wiring substrate (Paragraph 22-23).
With respect to claim 7, 14, and 20, Ichikawa does not teach that the solder fillet extends from the first contact to outside a footprint of the encapsulant in three different directions.  
Arshad teaches that the solder fillet (Fig. 2, 230) extends from the first contact to outside a footprint of the encapsulant in three different directions (Fig. 3, meniscus 301).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the solder fillet extending from the contact of Ichikawa as taught by Arshad in order to form the solder cover the entire wettable surface of a contact of the substrate (Paragraph 24-25).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Wang et al (U.S. Pub #2013/0270588).
With respect to claim 11, Ichikawa does not teach that the contact includes a notch filled with encapsulant and visible from outside the encapsulant.  
Wang teaches a contact (Fig. 8, 11 or 12) that includes a notch (Fig. 8, inner concave portion of contact 11 facing contact 12) filled with encapsulant (Fig. 8, 22) and visible from outside the encapsulant (Fig. 8, bottom view of package).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the contact of Ichikawa to have a notch as taught by Wang in order to provide a filling portion for the encapsulant that can prevent penetration of moisture (Paragraph 30) and can enhance the connection between the encapsulant and contact (Paragraph 28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826